Case: 11-12540         Date Filed: 09/04/2012   Page: 1 of 2

                                                                       [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-12540
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 6:10-cr-00395-RDP-JEO-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

IGNACIO GILBERTO CIFUENTES-REYES,
a.k.a. Crazy,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                           (September 4, 2012)

Before WILSON, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 11-12540     Date Filed: 09/04/2012    Page: 2 of 2

      Rita M. Briles, appointed counsel for Ignacio Gilberto Cifuentes-Reyes in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Cifuentes-Reyes’s

convictions and sentences are AFFIRMED.




                                          2